DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7-8, 11, 15-16, and 19 are ALLOWED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The reason for allowance of claims 1, 7-8, 11, 15-16, and 19 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, causes the system to at least: 
train, using at least a set of reference documents, a machine-learning model comprising a co-occurrence model, the set of reference documents each including a set of items verified to confirm the corresponding set of items is complete and is not missing any items, the set of items corresponding to hospital billing codes, and wherein the trained machine learning model comprising the co-occurrence model is trained to detect one or more missing hospital billing codes;
receive a document comprising at least a first hospital billing code;
determine, for the received document including the first hospital billing code, that the received document is missing at least a second hospital billing code, the determination based on at least the trained machine learning model and at least the first hospital billing code provided as an input to the trained machine learning model, the trained machine-learning model comprising the co-occurrence model providing a likelihood that the second hospital billing code is missing from the received document that includes the first hospital billing code, the co-occurrence model comprising a matrix including values representative of likelihoods that pairs of hospital billing codes are likely to be included in the received document, the pairs including the first hospital billing code and the missing second hospital billing code; and 
provide an indication of at least the missing second hospital billing code, wherein the indication comprises a recommendation to add the missing second hospital billing code to the received document.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101

Independent Claims 1, 11, and 19 disclose a machine learning model comprising a co-occurrence model is trained using at least a set of reference documents. The set of reference documents each include a set of items verified to confirm the corresponding set of items is complete and is not missing any items, wherein the set of items correspond to hospital billing codes. The trained machine learning model (which comprises the co-occurrence model) is trained to detect one or more missing hospital billing codes. When a document is received including a first hospital billing code for example, the trained machine learning model may automatically determine that the received document is missing a second hospital billing code. Next, an indication may be provided that indicates that the missing second hospital billing code should be added to the received document in order. The specific details of independent claims 1, 11, and 19 clearly demonstrate a practical, computer-implemented technology that allows a machine learning technology to automatically identify missing items from received documents.  The is subject matter eligible under 35 U.S.C. § 101.

35 USC 103

US Pat Pub 2021/0125720 “Cheng” discloses receiving information from plural patients, the information from each of the plural patients comprising one or more items recorded over a predefined period of time; formatting the items for use in a machine learning algorithm, wherein the formatting comprises: associating each of the one or more items with a respective word; forming a sentence for each of the plural patients from the words; and transforming the sentences for the plural patients into a numerical matrix, wherein the matrix comprises one row per patient and one column per word, each word weighted by occurrence; training models according to the machine learning algorithm based on the formatted items of the plural patients; determining if a first patient should have a hierarchical condition category code by applying one or more formatted items of the first patient to the trained models; and providing a notification of any suspect hierarchical condition category codes based on the application of the one or more formatted items of the first patient to the trained models.  Cheng fails to disclose determining that received documents are missing a second hospital billing code based a trained machine learning model and a first hospital billing code inputted into the machine learning model and a co-occurrence model providing a likelihood that the second hospital billing code is missing from the received document.

US Pat Pub 2018/0165850 “Gupta” teaches machine learning models and co-occurrence analysis can be applied to collections and drawings to gather information about commonly associated labels, label locations, and user information. The most frequently used labels associated with the image can be identified to improve recommendations and personalize labels.  Gupta fails to teach determining that received documents are missing a second hospital billing code based a trained machine learning model and a first hospital billing code inputted into the machine learning model and a co-occurrence model providing a likelihood that the second hospital billing code is missing from the received document.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687